Title: From James Madison to Thomas Jefferson, 12 July 1824
From: Madison, James
To: Jefferson, Thomas


        
          Dr. Sir
          Montpr. July 12. 1824
        
        I have recd. from Mr. H. Wheaton who is engaged in a Biography of the late W. Pinkney a letter wch. I inclose with my answer. If your recollection or memoranda can confirm or enlarge the information I have given with respect to the origin of the Embargo, be so good as to return my answer that it may be improved: If otherwise, it may be sealed & forwarded; the letter from Mr. Wheaton to be returned in either case. I infer from a former letter from Mr. W. that his work will probably embrace somewhat of a historical review of the Biographical period.
      